     Case 5:17-cv-01872-DMG-SP Document 53 Filed 11/14/19 Page 1 of 4 Page ID #:596




1     NICOLA T. HANNA
2     United States Attorney
      BRANDON D. FOX
3     Assistant United States Attorney
4     Chief, Criminal Division
      STEVEN R. WELK (CBN 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
7       312 North Spring Street, 14th Floor
        Los Angeles, California 90012
8       Telephone: (213) 894-6166
9       Facsimile: (213) 894-0142
        E-mail: Steven.Welk@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                         UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                           EASTERN DIVISION
15                                  ) NO. EDCV 17-1872 DMG (SPx)
      UNITED STATES OF AMERICA,
16                                  )
                Plaintiff,          )
17                                  ) PLAINTIFF’S STATUS REPORT
                       vs.          ) PURSUANT TO AUGUST 22, 2019
18                                  ) COURT ORDER
      REAL PROPERTY LOCATED AT      )
19    10681 PRODUCTION AVENUE,      )
      FONTANA, CALIFORNIA,          )
20                                  )
                Defendant.          )
21                                  )
                                    )
22    10681 PRODUCTION AVENUE, LLC, )
                                    )
23                                  )
                Claimant.           )
24                                  )
25
26          Pursuant to this Court’s August 22, 2019 Order, Plaintiff United States of
27    America (the “government”) submits this status report.
28
                                              1
     Case 5:17-cv-01872-DMG-SP Document 53 Filed 11/14/19 Page 2 of 4 Page ID #:597




1           On February 23, 2018, the government and claimant 10681 Production
2     Avenue, LLC (“claimant”), entered into a stipulation and request to stay this
3     action. Docket Number (“DN”) 30. The stay order was entered on February 26,
4     2018. DN 32. In that stay order, the government was ordered to submit status
5     reports every 90 days regarding the status of the related criminal matter. Id.
6           United States v. Zhongtian Liu, et al.
7           On May 7, 2019, the government obtained an indictment in United States v.
8     Zhongtian Liu, et al., CR 19-282 RGK, which was filed under seal. The statutory
9     authority for this court’s imposition of the stay in this case is 18 U.S.C. §
10    983(g)(1), which provides that “upon motion of the United States, the court shall
11    stay the civil forfeiture proceeding if the court determines that civil discovery will
12    adversely affect the ability of the Government to conduct a related criminal
13    investigation or the prosecution of a related criminal case.” (Emphasis added.).
14    Because the underlying facts of the instant action and the Liu prosecution are the
15    same, the government requests that the stay in this case remain in effect.
16          The Liu indictment was unsealed on July 30, 2019, at which time the
17    government commenced execution of service of the Liu summons on the corporate
18    defendants, which include 10681 Production Avenue, LLC, the claimant in this
19    action.
20          On September 4, 2019, the government filed a motion for certification of
21    facts and issuance of an order to show cause in the Liu matter. Liu DN 52. In that
22    motion, the government requested that the Hon. Gail J. Standish, United States
23    Magistrate Judge, certify facts concerning six defendants’ failure to appear for
24    their initial appearance date, and issue an order to show cause why said defendants
25    should not be held in contempt.1 Each of those defendants received a summons to
26
27    1
       The six defendants are (1) Perfectus Aluminium Inc.; (2) Perfectus Aluminum
28    Acquisitions, LLC; (3) Scuderia Development, LLC; (4) 1001 Doubleday, LLC;
                                                 2
     Case 5:17-cv-01872-DMG-SP Document 53 Filed 11/14/19 Page 3 of 4 Page ID #:598




1     appear before the Court on August 26, 2019, and had notice of the appearance date.
2     In addition, an attorney for the six U.S. entities indicated to the government that he
3     and his clients were aware that the entities had been summonsed to appear before
4     the Court on August 26, 2019, but the attorney stated that he had not been
5     authorized by his clients to appear. Id. On September 6, 2019, the Hon. Gail J.
6     Standish ordered that the U.S. entities show cause in writing why they should not
7     be adjudged in contempt by reason of the facts so certified by September 11, 2019.
8     That Court further ordered the U.S. entities to appear before the Hon. R. Gary
9     Klausner on September 12, 2019. Liu DN 55.
10          On September 12, 2019, Judge Klausner placed Perfectus Aluminum Inc.,
11    Perfectus Aluminum Acquisitions, LLC and Scuderia Development, LLC in civil
12    contempt for not appearing before the Court. Liu DN 57. The order to show cause
13    as to 1001 Doubleday, LLC, Von-Karman - Main Street, LLC and 10681
14    Production Avenue, LLC was continued to October 3, 2019. Id. On September
15    19, 2019, Judge Klausner issued an order for civil contempt sanctions as to
16    Perfectus Aluminum Inc., Perfectus Aluminum Acquisitions, LLC and Scuderia
17    Development, LLC. Liu DN 59.
18          On October 3, 2019, Judge Klausner found 1001 Doubleday, LLC, Von-
19    Karman - Main Street, LLC and 10681 Production Avenue, LLC in civil contempt
20    for not appearing before the Court. Liu DN 63. On October 7, 2019, Judge
21    Klausner issued an order for civil contempt sanctions as to 1001 Doubleday, LLC,
22    Von-Karman - Main Street, LLC and 10681 Production Avenue, LLC. Id.
23          As of this date, the U.S. entities still have not appeared in the Liu matter.
24          The Instant Action
25          On September 6, 2019, the government filed an ex parte application to lift
26    the stay for the limited purpose of allowing the government to file a motion to
27
      (5) Von Karman-Main Street, LLC; and (6) 10681 Production Avenue, LLC
28    (collectively, the “U.S. entities”).
                                                3
     Case 5:17-cv-01872-DMG-SP Document 53 Filed 11/14/19 Page 4 of 4 Page ID #:599




1     strike the claim of claimant. DN 43. The application was granted on September 9,
2     2019. DN 44. On September 16, 2019, the government filed a motion to strike the
3     claim of claimant. DN 46. That motion was set for hearing on October 18, 2019 at
4     9:30 a.m. Id. On the same day be government’s motion was filed, Marc
5     Greenberg, counsel for claimant, filed a notice of withdrawal of counsel. DN 45.
6     On September 17, 2019, this Court struck Mr. Greenberg’s notice of withdrawal of
7     counsel. DN 48. On September 16, 2019, the government filed an application for
8     entry of default by the clerk against interests of all potential claimants except for
9     claimant and, on September 18, 2019, the clerk entered default. DN 47 and 49.
10          On September 27, 2019, Mr. Greenberg filed an ex parte application to
11    continue the government’s motions to strike the claim of 10681 Production
12    Avenue, LLC. DN 50. The government opposed claimant’s motion on September
13    30, 2019. DN 51. On October 2, 2019, this Court granted claimant’s ex parte
14    application, continuing the hearing on the government’s motions to December 13,
15    2019. DN 52. Claimant’s opposition to the government’s motions is due on
16    November 22, 2019 and, the government’s reply is due on November 29, 2019. Id.
17
18    DATED: November 14, 2019 NICOLA T. HANNA
                               United States Attorney
19                             BRANDON D. FOX
20                             Assistant United States Attorney
                               Chief, Criminal Division
21
22                                           /s/ Steven R. Welk
                                       STEVEN R. WELK
23                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
24
25                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
26
27
28
                                                 4
